DETAILED ACTION
This action is in response to an amendment filed on February 15, 2022 for the application of Fujita for a “Determination method and computer-readable storage medium storing determination program” filed on April 1, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12 are pending in the application. 
Claims 1 and 7 have been amended. 
Claims 1-6 are rejected under 35 USC § 101.

Claims 2-4 and 8-10 are rejected under 35 USC § 112.

Claims 1-12 are rejected under 35 USC § 103.

Claims 2-6 and 8-12 are objected to for containing minor informalities.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests changing the title to “Estimating a service quality value based on resource usage and service usage”.
Claim Objections
Claims 2-6 and 8-12 are objected to because of the following informalities:
In claims 2-6 and 8-12, multiple recitations of “the service” should be changed to “the given service”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4 and 8-10, contain multiple recitations of the limitations “the resource usage” and “the service usage”. The terms “the resource usage” and “the service usage” are not clearly defined in relation with the first/second resource usage and the first/second service usage. It is unclear which one of first/second resource usage and the first/second service usage they are referring to. 
Claims 2 and 8, recite the limitations “the acquired quality value” and “the service predicted”.  There is insufficient antecedent basis for these limitations in the claims.
Claims 3 and 9, recite the limitations “the acquiring the quality value” and  “acquiring the quality value”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring service usage, resource usage, a quality value, identifying the resource usage in future, determining whether to output an alarm.
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/on paper but for the recitation of generic computer components. That is, other than reciting “by a computer” nothing in the claim element precludes the step from practically being performed in the mind/with pen and paper. For example, but for the “by a computer” language, the claim encompasses a user simply acquiring service/resource usage/a quality value, calculating the resource usage estimation in future, and determining whether to output an alarm, in his/her mind/with pen and paper. 
All above steps can be done using a pen and paper for reading resource/service usage values, calculating estimations of such values, calculating estimations of a quality value, and determining an alarm based on comparing the quality value with a threshold. 
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the acquiring, identifying, and the determining steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of acquiring, identifying, and the determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform both the calculating and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Accordingly, for the reasons provided above, claims 1-6 are not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. PGPUB 20120303413) in view of Hamaguchi (U.S. PGPUB 20120106379)

As per claims 1 and 7, Wang discloses a determination method/storage medium executed by a computer ([0032]), the method comprising:
acquiring, for a given service, a first resource usage ([0026], network resource consumption) and a first service usage ([0028], “service usage”), the first resource usage indicating an amount of usage in a resource layer at a first time point that is a time point when the given service is performed, the first service usage indicating an amount of usage in a service layer at the time point ([0020]-[0021]);
estimating, for the given service, a second resource usage by using a first model and the acquired first resource usage ([0008], “future network consumption forecast based on current network resource consumption data”), the first model being a model that outputs the amount of usage in the resource layer to be used at a second time point that is any time point after the first time point ([0030]-[0031]); 
estimating, for the given service, a second service usage by using a second model and the acquired first service usage ([0008], “predicted future service usage data based at least in part on subscriber device type, and current service usage data”), the second model being a model that outputs the amount of usage in the service layer to be used at the second time point ([0030]-[0031]);
estimating, by using the estimated second resource usage and the estimated second service usage, a quality value of the given service to be performed at the second time point (Fig. 3); 
Wang fails to explicitly disclose outputting an alarm.
Hamaguchi of analogous art teaches:
obtaining a determination result by determining whether the estimated quality value of the given service is less than a threshold ([0103], “Next, in the threshold value determining substep SS62, it is determined on the basis of the supplied service quality information 44 whether or not the quality of service is lower than the predetermined control modification reference value.”); and
in response to the determination result indicating that the estimated quality value of the given service is less than the threshold ([0103]), outputting an alarm related to the given service ([0104], “In the anomaly detecting process, when the quality of service is lower than the reference value, an anomaly is determined to occur in the monitored network 12. On the basis of this determination, the determiner 32 outputs anomaly information 68 representing the occurrence of an anomaly to the candidate information generator 72 of the control selector”).
All of the claimed elements were known in Wang and Hamaguchi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improvement to the quality of service (Hamaguchi, [0018]).

As per claims 2 and 8, Wang discloses generating a third model that outputs the quality value of the service related to the resource usage and the service usage, based on the acquired quality value of the service at any past time point ([0008]); and
identifying the quality value of the service predicted from the resource usage and the service usage by using the generated third model (Figs. 1-3), 
Hamaguchi discloses wherein the determining includes determining whether or not to output the alarm related to the service is determined based on the specified quality value of the service ([0103]-[0104]) and (Figs. 9-11).

As per claims 3 and 9, Wang discloses the acquiring the quality value of the service includes acquiring the quality value of the service associated with the usage amount of the resource approximated to the resource usage and the use amount of the service approximated to the service usage at any past time point ([0008] and [0030]).

As per claims 4 and 10, Wang discloses acquiring the resource usage at a plurality of time points; acquiring the service usage at the plurality of time points ([0021] and [0030]);
generating the first model based on the resource usage at the plurality of time points ([0030]-[0031]); and generating the second model based on the service usage at the plurality of time points (Figs. 2-3). 
As per claims 5 and 11, Hamaguchi discloses the determining includes outputting the alarm related to the service ([0104], “In the anomaly detecting process, when the quality of service is lower than the reference value, an anomaly is determined to occur in the monitored network 12. On the basis of this determination, the determiner 32 outputs anomaly information 68 representing the occurrence of an anomaly to the candidate information generator 72 of the control selector”) when the quality value of the service is less than a threshold value ([0103]).

As per claims 6 and 12, Hamaguchi discloses the alarm includes information indicating a cause of a decrease in quality value of the service ([0102]-[0106]) and (Figs. 9-11).
Response to Arguments
Applicant’s amendment of the independent claims 1 and 7 filed on February 15, 2022 necessitated a new ground(s) of rejection in this Office action.
Applicant's arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring service usage, resource usage, a quality value, identifying the resource usage in future, determining whether to output an alarm.
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/on paper but for the recitation of generic computer components. That is, other than reciting “by a computer” nothing in the claim element precludes the step from practically being performed in the mind/with pen and paper. For example, but for the “by a computer” language, the claim encompasses a user simply acquiring service/resource usage/a quality value, calculating the resource usage estimation in future, and determining whether to output an alarm, in his/her mind/with pen and paper.
 All above steps can be done using a pen and paper for reading resource/service usage values, calculating estimations of such values, calculating estimations of a quality value, and determining an alarm based on comparing the quality value with a threshold. 
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Accordingly, the claims recite an abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113